Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 9/15/22. Claims 1-4, 8, 10-12, 14-22, 24, 26, 34-35, and 41-43 are pending and under examination.

Withdrawn Rejections
The objection regarding sequence compliance is obviated by the amendments.
The claim objections are withdrawn in light of the amendments.
The rejections under §112(a),(d) and §102 are withdrawn in light of the amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 contains the trademark/trade name PER.C6®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cell obtained from CruCell under this tradename and, accordingly, the identification/description is indefinite.
As amended, the claim includes the parenthetical “immortalized primary human embryonic retinal cell”. This only add further confusion to the claim scope. In one case, this is only a further description of the PER.C6® cells, i.e., infringement still requires obtaining the cell from a specific source under a specific tradename, which is insufficient to meet the requirements of §112(b) for the reasons above. In another, this parenthetical is serving as an alternate limitation, i.e., any immortalized primary human embryonic retinal cell is within the scope of the claims irrespective of the source that cell was obtained from. This leads to confusion as to why the trademark exists in the claim at all.
See MPEP §2173.05(u), noting that in both situations, including the trademark is indefinite.
Therefore, claim 18 is indefinite.

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive.
Regarding the specification, Applicant argues that the trademarks were objected to. This is not persuasive because no objection to the specification was made; the presence of trademarks/tradenames was simply noted and best practices included. However, the Examiner agrees that further description of these cells does not introduce new matter.
Applicant argues that the amendment to claim 18 makes the claim “even more clear and definite”. This is not persuasive because the opposite is true: the amendment makes it less clear what is being claimed. The Examiner does not take issue with the fact that the PER.C6® cells are immortalized primary human embryonic retinal cells. However, the question of why the trademark is necessary in the claims is still present. Applicant is using the trademark in the claim because:
1) the immortalized cell must be obtained from CruCell under this tradename in order to be within the scope of the claim. However, this means that the tradename is still being used to describe a source of the goods, not the goods themselves. While there is some associated structure (immortalized…cell), this is an insufficient description of such cells. In other words, provided with such an immortalized cell, the artisan is not fairly warned as to whether or not the cell was obtained from a specific company under a specific trademark, leading to indefiniteness of the claim scope.
2) the cell can be any “immortalized…cell” and thus identifies the structure required of the claim scope. However, in this case, it is unclear what purpose the inclusion of the trademark serves; see MPEP §§2173.05(u).
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, Applicant’s only argument is that PER.C6® is a human retinoblast; this is an insufficient argument as to why the tradename is necessary to include in the claim and is insufficient to clearly describe the metes and bounds of the claim.

Allowable Subject Matter
Claims 1-4, 8, 10-12, 14-17, 19-22, 24, 26, 34-35, and 41-43 are allowed for reasons of record.
Regarding claim 2, this claim requires the CDRs of SEQ ID NOs:5 and 11. Only three options are encompassed by claim 1, from which claim 2 depends. Part b requires all of SEQ ID NOs: 5 and 11 while Part c requires all of SEQ ID NOs: 7 or 13, as well as all of SEQ ID NO: 1. Thus, claim 2 cannot be viewed as a further limitation to either of these parts. Part a requires certain CDRs, but does not clearly refer to these CDRs as part of SEQ ID NOs: 5 and 11. However, claims must be read in light of the specification to arrive at a reasonable interpretation. Claim 2 is not considered indefinite nor does the claim violate §112(d), as claim 2 is clearly limiting the antibody to “part a” of claim 1, despite not using verbatim claim language.
Claim 19 was also considered under §112. As amended, claim 19 has removed any explicit requirement regarding the nucleotides comprised within the host cell. Thus, the broadest interpretation is that the host cell may be any host cell irrespective of any additional requirements. However, this is not a reasonable interpretation as the breadth of “all host cells” will not reasonably produce the claimed antibody. Thus, the host cell of claim 19 must necessarily comprise the nucleotides encoding the antibody to be produced and sufficient guidance is provided such that the claim is considered to meet both the written description and enablement requirements.

Note that claim 18 would also be allowable if the tradename was removed and the limitation was to the immortalized retinal cell currently in parentheticals. The Examiner attempted to contact Applicant’s representative, Elizabeth Rohlfs, regarding this matter on 10/13/22; however, the Examiner was unable to reach Representative.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649